DETAILED ACTION
The amendments were received on 4/30/2021.  Claims 1 and 3-10 are pending where claims 1 and 3-10 were previously presented and claim 2 was cancelled.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations about accepting information, specifying first item information and second item information, specifying third item information related to first item information and fourth item information related to second item information, deciding whether the first and second item information should be associated with each other, and outputting the decision which relates to mental process steps such as a human performing the step(s) mentally with or without a physical aid, similar to concepts associated with collecting, 
The claim further recites that particular items are higher in a hierarchy than other items which recite insignificant extra solution activity associated with selecting a type of data to be manipulated such as XML data that has hierarchical information as well as well-understood, routine, and conventional activity of arranging a hierarchy of groups (i.e. what items are parents or children of other items) and adds no meaningful limitation beyond that of the abstract idea as discussed above.  

With regard to claim 3, this claim recites that third and fourth items match and thus first and second match which recites the above identified abstract idea of mental process steps in forming a decision.

With regard to claim 4, this claim recites deciding whether first attribute information and second attribute information match when the information is higher than a determined ratio which recites well-understood, routine, and conventional activity of sorting information where the mental process steps discussed above including the human user determining if enough information matches to conclude that the two attributes are similar/identical where the human sorts the attributes as matching or not matching.

With regard to claim 5, this claim recites deciding whether first attribute information and second attribute information do not match when the information is lower than a determined ratio which recites well-understood, routine, and conventional activity of sorting information where the mental process steps discussed above including the human user determining if enough information matches to conclude that the two attributes are not similar/identical where the human sorts the attributes as matching or not matching.

With regard to claim 6, this claim recites outputting the decision on whether the attributes match which recites well-understood, routine, and conventional activity of 

With regard to claim 7, this claim recites deciding whether information that is missing from the attributes can still match based on the third and fourth items matching which recites non-exact matching or similarity based matching and recites the above identified abstract idea of mental process steps of a human making a decision based on mental analysis.

With regard to claims 8 and 10, these claims are substantially similar to claim 1 and are rejected for similar reasons as claim 1 as discussed above.

With regard to claim 9, this claim is substantially similar to claim 4 and is rejected for similar reasons as claim 1 as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leitao et al, Structure-Based Inference of XML Similarity for Fuzzy Duplicate Detection (from IDS) in view of Saha et al [US 2007/0083503 A1].
With regard to claim 1, Leitao teaches a non-transitory computer-readable storage medium having stored therein a decision program for causing a computer to execute a process comprising: accepting a first context relating to items included in an instance of a first document and a second context relating to items included in an instance of a second document; specifying a first item associated with the accepted first context and a second item associated with the accepted second context by referring to a storage in which information that associates information that specifies the items included in the instance of the first document with a context relating to the items included in the first document and information that associates information that specifies the items included in the instance of the second document with a context relating to the items in the second document are stored; specifying a third item having a specific relationship to the specified first item and a fourth item having a specific relationship to the specified second item by referring to another storage in which first taxonomy information indicative of a relationship between the items included in the first document and second taxonomy information indicative of a relationship between the items included in a taxonomy of the second document are stored (see Figure 1 and section 2.1 on page 294; the computer system can store XML documents that have a 
deciding, based on consistency between the specified third item and the specified second item, or between the specified fourth item and the specified first item, whether or not the first context is associated with the second context (see section 2.2.2 on pages 294-295 through the second to last paragraph on page 295; the system can utilize probabilities of additional nodes to determine if two attributes are associated with each other);
wherein the first item and the third item are items each included in a first hierarchical structure, the second item and the fourth item are items each included in a second hierarchical structure (see Figure 1 and section 2.1 on page 294; the documents can have attributes and values arranged in a hierarchical structure for each XML document).
Leitao does not appear to explicitly teach the third item is an item associated with a hierarchy higher than that of the first item in the first hierarchical structure, and the fourth item is an item associated with a hierarchy higher than that of the second item in the second hierarchical structure; and outputting a result of the deciding to a terminal.
Saha teaches the third item is an item associated with a hierarchy higher than that of the first item in the first hierarchical structure, and the fourth item is an item associated with a hierarchy higher than that of the second item in the second 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fuzzy analysis system of Leitao by allowing users to specify if they want additional information to be considered when inferring whether attributes are associated with each other such as parent items as taught by Saha in order to allow the system to allow users to decide if they want the fuzzy inference process to perform additional calculations to arrive at a more accurate inference result by additionally considering additional information thus allowing the user to decide how accurate the fuzzy inference will be while balancing system calculation performance (i.e. more calculations or less to arrive at inference result).
Leitao in view of Saha teach outputting a result of the deciding to a terminal (see Saha, Figure 6B and Figure 8 and paragraphs [0062], [0067], and [0072]; the system can generate output illustrating both attributes and items that are associated with each other and attributes not associated with each other).

With regard to claim 3, Leitao in view of Saha teach wherein in the deciding, when the third item and the fourth item match with each other, deciding that the first context is associated with the second context (see Leitao, page 297, section 4.2, Conditional Probability CP1; the system can utilize weights to determine that when particular items match that the attributes match).

With regard to claim 4, Leitao in view of Saha teach wherein the process further comprising: deciding whether or not information included in the first context and information included in the second context match with each other; and performing the process for specifying the first item and the second item when a ratio of information, within the information included in the first context, that matches with information included in the second context is equal to or higher than a predetermined ratio (see Leitao, page 297, section 4.2, Conditional Probability CP1 and Conditional Probability CP2; see first paragraph in section 5.2 on page 298; the system can perform a decision based that the attributes match based on the ratio of matching information is above a threshold).

With regard to claim 5, Leitao in view of Saha teach wherein the process further comprising: deciding, where it is decided that information included in the first context and information included in the second context match with each other, that the first context is associated with the second context; and deciding, where the ratio of information, within the information included in the first context, that matches with information included in the second context is lower than the predetermined ratio, that the first attribute is not associated with the second attribute (see Leitao, page 297, section 4.2, Conditional Probability CP1 and Conditional Probability CP2; see first paragraph in section 5.2 on page 298; the system can perform a decision based that the attributes match based on the ratio of matching information is above a threshold, 

With regard to claim 6, Leitao in view of Saha teach wherein in the outputting: outputting, where it is decided that the first context is associated with the second context, information indicating that the first context is associated with the second context; and outputting, where it is decided that the first context is not associated with the second context, information indicating that the first context is not associated with the second context (see Saha, Figure 6B and Figure 8 and paragraphs [0062], [0067], and [0072]; the system can generate output illustrating both attributes and items that are associated with each other and attributes not associated with each other).

With regard to claim 7, Leitao in view of Saha teach wherein the deciding includes deciding whether or not specific information, within the information included in the first context, that is not included in the second context is included in the information that specifies the first item or in the information that specifies the second item, and deciding that, where the third item and the fourth item match with each other and it is decided that the specific information is included in the information that specifies the first item or in the information that specifies the second item, the first context is associated with the second context (see Leitao, page 297, section 4.2, Conditional Probability CP1 and Conditional Probability CP2; see first paragraph in section 5.2 on page 298; the system can perform a decision based that the attributes match based on the ratio of matching information is above a threshold, alternatively that the attributes do not match 

With regards to claims 8 and 10, these claims are substantially similar to claim 1 and are rejected for similar reasons as discussed above.

With regard to claim 9, this claim is substantially similar to claim 4 and is rejected for similar reasons as discussed above.

Response to Arguments
Applicant's arguments (see the last paragraph on page 8 through the last paragraph on page 9) have been fully considered but they are not persuasive.  The applicant argues that the claims cannot reasonably be considered a mere mental process and that the noted features solve problems described in particular specification paragraphs and provide advantages noted in other paragraphs.  The Examiner respectfully disagrees.  As noted in the 35 USC 101 rejections and seen in the respective claims, the majority of the claim limitations describes the data being analyzed to perform a decision which, as noted above, the particular information relate to either field of use limitations or merely describing the data type that the applicant wishes to utilize which, by itself, merely appears to be an attempt to claim a judicial exemption on a generic computer. 

Applicant's arguments (see the first paragraph on page 10 through the last paragraph on page 11) have been fully considered but they are not persuasive.  The applicant argues that the amendments overcome the 35 USC 102 rejections.  The Examiner respectfully disagrees.  Although the respective 35 USC 102 rejections have been withdrawn, the amendments were similar to previous claim 2 which was rejected under 35 USC 103.  Accordingly, the updated 35 USC 103 rejection still stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        7/21/2021